Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a permission unit” in claim 1
“an alerting unit” in claims 3-4
“a determination unit” in claim 6
“a processing unit” in claim 8
“a transmission unit” in claim 9
“a restriction unit” in claim 12
“an execution unit” in claim 13
“a first sharing unit” in claim 16
“a second sharing unit” in claim 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “a permission unit” in claim 1, “an alerting unit” in claims 3-4, “a determination unit” in claim 6, “a processing unit” in claim 8, “a transmission unit” in claim 9, “a restriction unit” in claim 12, “an execution unit” in claim 13, “a first sharing unit” in claim 16, and “a second sharing unit” in claim 19 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder all the units term coupled with functional language that those units perform specifically without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 3-4, 6, 8-9, 12-13, 16, and 19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claims 2 and 14 are objected to because of the following informalities:  
Re claims 2 and 14, the term “configurate” should be “ configure”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  These terms “a permission unit” in claim 1, “an alerting unit” in claims 3-4, “a determination unit” in claim 6, “a processing unit” in claim 8, “a transmission unit” in claim 9, “a restriction unit” in claim 12, “an execution unit” in claim 13, “a first sharing unit” in claim 16, and “a second sharing unit” in claim 19 are written as invoked 112(f) interpretation.  However, the specification does not define or provide the structure of these terms in these claims.  Thus, it fails to provide sufficient written description requirement of these structure units.
Other claims 2, 5, 7, 10-11, 14-15, and 17-18 are also rejected for being depending on the rejected base claims above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are recites the limitation "the network synchronize data” in line 3 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 and 20 is/are directed to an abstract idea under the mental process bucket according to USC 35 101.  In these claims, the verification unit and permission unit which permits the AI to output instruction is considered as abstract idea wherein the human can capable of mentally to determine/permit as observation and judging certain entity to process as require to analyze under Prong I step 2A.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims are merely having two limitations of verification and permission which analyzed under Prong I step 2A above.
In addition, the claims 2-12 do include additional elements, but these additional elements are not sufficient to amount to significantly more than the judicial exception because it merely further define the analysis or alerting/notifying the condition.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keren (U.S. 2020/0311790 A1).
Re claim 1, Keren discloses in Figure 1 an information processing apparatus (e.g. abstract and Figure 1), comprising: a verification unit (e.g. paragraphs [0055-0056 and 0102-0106] verification or validation process is applied); and a permission unit that, if the verification unit verifies that artificial intelligence is connected to a network including a plurality of apparatuses (e.g. Figure 1 with AI Engine 172 and paragraphs [0006, 0061, 0093, and 0111]), permits the artificial intelligence to output an instruction to an external apparatus (e.g. paragraphs [0031, 0071, 0075-0076, and 0093-0097] wherein AI is used/applied to aid in risk score).
Re claim 2, Keren discloses in Figure 1 the plurality of apparatuses that configurate the network synchronize data (e.g. paragraphs [0005-0007 and 0021-0022] as these data associated with synchronization).
Re claim 3, Keren discloses in Figure 1 an alerting unit that outputs an alert if a number of the plurality of apparatuses decreases by a predetermined value (e.g. paragraphs [0022 and 0026]).
Re claim 4, Keren discloses in Figure 1 an alerting unit that outputs an alert if a number of the plurality of apparatuses becomes equal to or smaller than a predetermined threshold (e.g. paragraphs [0022 and 0026]).
Re claim 5, Keren discloses in Figure 1 the network is a network that uses a block chain (e.g. paragraphs [0007 and 0045]).
Re claim 6, Keren discloses in Figure 1 the block chain comprises records of activities performed by the artificial intelligence, and wherein the information processing apparatus further comprises a determination unit that determines whether operation of the artificial intelligence is abnormal based on the records (e.g. abstract, paragraphs [0005-0008]).
Re claim 7, Keren discloses in Figure 1 the determination unit determines whether operation of the artificial intelligence is abnormal based on the number of records in a block of the block chain (e.g. paragraphs [0045, 0086-0087 and 0122]).
Re claim 8, Keren discloses in Figure 1 a processing unit that executes processing of stopping an operation of the artificial intelligence or deleting the artificial intelligence if the artificial intelligence is disconnected from the network (e.g. inherently as the AI/agent is removed from the network, thus the AI/agent must be stopped).
Re claim 11, Keren discloses in Figure 1 no artificial intelligence is installed in at least one apparatus out of the plurality of apparatuses (e.g. Figure 1 with AI engine 172).
Re claim 12, Keren discloses in Figure 1 the artificial intelligence has a function of outputting an operation execution instruction to the external apparatus, and wherein the information processing apparatus further comprises a restriction unit that restricts output of the operation execution instruction from the artificial intelligence to the external apparatus until authentication of the artificial intelligence is finished (e.g. paragraphs [0128, 0132, and 0137]).
Re claim 13, Keren discloses in Figure 1 an information processing apparatus (e.g. abstract and Figure 1), comprising: a reception unit (e.g. paragraphs [0006-0007 and 0022]); and an execution unit that, in response to the reception unit receiving an operation execution instruction from artificial intelligence connected to a network including a plurality of apparatuses, executes an operation based on the operation execution instruction (e.g. paragraphs [0007, 0046, and 0085-0086]).
Re claim 14, it is a method claim having similar limitations as cited in the rejection of claim 2.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 15, it is a method claim having similar limitations as cited in the rejection of claim 5.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 16, Keren discloses in Figure 1 a first sharing unit that shares, with a different apparatus, information on artificial intelligence that is not connected to the network (e.g. paragraphs [0061 and 0087]).
Re claim 17, Keren discloses in Figure 1 the reception unit does not receive an operation execution instruction from artificial intelligence that is not connected to the network (e.g. inherently as the AI/agent is not connected to the network, thus the reception unit within the network would not receive information from the AI/agent).
Re claim 18, Keren discloses in Figure 1 if the reception unit receives an operation execution instruction from artificial intelligence that is not connected to the network, the execution unit does not execute an operation based on the operation execution instruction received from the artificial intelligence that is not connected to the network (e.g. inherently that the system would not execute the unknown instruction).
Re claim 19, Keren discloses in Figure 1 a second sharing unit that, if the reception unit receives the operation execution instruction from the artificial intelligence, shares, with a different apparatus, information indicating that the reception unit receives the operation execution instruction from the artificial intelligence (e.g. paragraphs [0061 and 0087]).
Re claim 20, it is a medium claim having similar limitations as cited in the rejection of claim 1.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 21, it is a medium claim having similar limitations as cited in the rejection of claim 13.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keren (U.S. 2020/0311790 A1) in view of Gold et al. (U.S. 219/0121673 A1).
Re claims 9-10, Keren fails to disclose in Figure 1 a transmission unit that, if the operation of the artificial intelligence is stopped or the artificial intelligence is deleted, transmits, to a management apparatus, information related to an apparatus in which the artificial intelligence was installed and a recovery artificial intelligence program is transmitted from the management apparatus to the apparatus in which the artificial intelligence was installed.  However, Gold et al. disclose in Figures 1-16 a transmission unit that, if the operation of the artificial intelligence is stopped or the artificial intelligence is deleted, transmits, to a management apparatus, information related to an apparatus in which the artificial intelligence was installed and a recovery artificial intelligence program is transmitted from the management apparatus to the apparatus in which the artificial intelligence was installed (e.g. paragraphs [0076-0077, 0080, and 0100] show the concept of data recovery when failure occurs).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add a transmission unit that, if the operation of the artificial intelligence is stopped or the artificial intelligence is deleted, transmits, to a management apparatus, information related to an apparatus in which the artificial intelligence was installed and a recovery artificial intelligence program is transmitted from the management apparatus to the apparatus in which the artificial intelligence was installed as conceptually seen in Gold et al.’s invention into Keren’s invention because it would enable to prevent hard system crash.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2020/0380475
U.S. Patent Application Publication No. 2020/0311790
U.S. Patent Application Publication No. 2020/0058381
U.S. Patent Application Publication No. 2019/0188732
U.S. Patent Application Publication No. 2019/0121673
U.S. Patent Application Publication No. 2018/0218238
U.S. Patent Application Publication No. 2018/0216946
U.S. Patent No. 11,424,027
U.S. Patent No. 11,422,730
U.S. Patent No. 11,119,630
U.S. Patent No. 11,016,824
U.S. Patent No. 10,080,498
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/PHUOC H NGUYEN/                                                                                    Primary Examiner, Art Unit 2451